923 F.2d 868
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MENTOR CORPORATION and Linda Radovan Williamson, asexecutrix of the Estate of Chedomir Radovan,Hilton Becker, M.D. and Beverley AnneBecker, Plaintiffs-Appellees,v.COX-UPHOFF CORPORATION and Cox-Uphoff International,Defendants-Appellants.
No. 90-1181.
United States Court of Appeals, Federal Circuit.
Oct. 31, 1990.
ORDER

1
Upon consideration of the stipulated motion for voluntary dismissal,

IT IS ORDERED THAT:

2
(1) The motion is granted and the case is dismissed.


3
(2) Each side shall bear its own costs.